

115 SRES 140 ATS: Supporting the designation of April 2017 as “Parkinson’s Awareness Month”.
U.S. Senate
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 140IN THE SENATE OF THE UNITED STATESApril 25, 2017Mr. Isakson (for himself and Ms. Stabenow) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the designation of April 2017 as Parkinson’s Awareness Month.
	
 Whereas Parkinson’s disease is a chronic, progressive neurological disease and is the second most common neurodegenerative disease in the United States;
 Whereas there is inadequate data on the incidence and prevalence of Parkinson’s disease, but the disease affects an estimated 1,000,000 individuals in the United States and its prevalence is expected to more than double by 2040;
 Whereas, according to the Centers for Disease Control and Prevention, Parkinson’s disease is the 14th leading cause of death in the United States;
 Whereas every day Parkinson's disease greatly impacts millions of individuals in the United States who are caregivers, family members, and friends of individuals with Parkinson's disease;
 Whereas, although research suggests that the cause of Parkinson’s disease is a combination of genetic and environmental factors, the exact cause of the disease in most individuals is still unknown;
 Whereas, as of March 2017, there is no objective test or biomarker for diagnosing Parkinson’s disease;
 Whereas there is no known cure or drug to slow or halt the progression of Parkinson's disease, and available treatments are limited in their ability to address the medical needs of patients and remain effective over time;
 Whereas the symptoms of Parkinson’s disease vary from person to person and may include— (1)tremors;
 (2)slowness of movement and rigidity; (3)difficulty with balance and gait;
 (4)disturbances in speech and swallowing; (5)cognitive impairment and dementia;
 (6)mood disorders; and (7)a variety of other nonmotor symptoms;
 Whereas volunteers, researchers, caregivers, and medical professionals are working to improve the quality of life for individuals living with Parkinson's disease and their families; and
 Whereas increased research, education, and community support services are needed—
 (1)to find more effective treatments; and
 (2)to provide access to quality care for individuals living with Parkinson's disease: Now, therefore, be it
	
 That the Senate— (1)designates April 2017 as Parkinson's Awareness Month;
 (2)supports the goals and ideals of Parkinson's Awareness Month; (3)continues to support research to find better treatments and a cure for Parkinson's disease;
 (4)recognizes the individuals living with Parkinson's disease who participate in vital clinical trials to advance the knowledge of the disease; and
 (5)commends the dedication of organizations, volunteers, researchers, and millions of individuals across the United States working to improve the quality of life for individuals living with Parkinson's disease and their families.